MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Feb 18 2016, 8:11 am

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Gregory F. Zoeller
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James Wade,                                              February 18, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1505-CR-424
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W.
Appellee-Plaintiff                                       Hawkins, Judge
                                                         Trial Court Cause No.
                                                         49G05-1404-MR-18355



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016      Page 1 of 6
[1]   James Wade (“Wade”) was convicted in Marion Superior Court of murder and

      ordered to serve a sixty-two-year sentence. Wade appeals and argues that his

      conviction is not supported by sufficient evidence.


[2]   We affirm.

                                    Facts and Procedural History

[3]   Wade and his girlfriend, Tracy Craig (“Craig”), often purchased drugs from

      Jazmine Trammel (“Jazmine”). Wade also allowed Jazmine to use his

      apartment to cook crack cocaine. In exchange, Jazmine would leave crack

      cocaine and hydrocodone for Wade.


[4]   On March 23, 2014, Jazmine’s body was found in a wooden chest next to a

      dumpster near Wade’s apartment. Jazmine had been stabbed 86 times, and seven

      of the wounds were considered fatal. Jazmine’s keys were the only personal

      possession found in the chest with her body. Her cell phone and identification

      were not found. Also, her sock and shoe were removed from her right foot.

      Jazmine was known to keep money in her sock, and she had approximately

      $3,000 in cash the morning she was murdered. Jazmine’s car, which was parked

      in the parking lot of Wade’s apartment complex, was searched, and the police

      did not find her identification, money, drugs, or her sock and shoe.

[5]   After Jazmine’s murder, the police distributed a flyer with a photograph of the

      wooden chest. Wade’s sister saw a picture of the flier and believed it was the

      wooden chest that her mother had given to Wade. Wade’s sister called Wade

      and told him that she had seen the chest on the news.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016   Page 2 of 6
[6]    The police obtained cell phone records that established several phone calls

       between Wade’s and Jazmine’s cell phones on March 22 and the morning of

       March 23, 2014. After the police determined that Wade’s address was in the

       apartment complex where Jazmine was murdered, they obtained a search

       warrant for his apartment.


[7]    Wade’s apartment was searched on March 31, 2014. Jazmine’s blood was

       found on various surfaces inside the apartment. Also, larger areas of discolored

       carpet in the living room appeared to be stains caused by bleach. The carpet

       was removed, and the carpet pad under the bleach stains was stained with

       blood later determined to be Jazmine’s.

[8]    Approximately two weeks after Jazmine was murdered and after his apartment

       was searched, Wade contacted the police and admitted that the chest was his.

       However, he told the police that he placed the chest outside of his apartment a

       few days prior to Jazmine’s murder because he was moving and wanted to get

       rid of it.


[9]    Wade admitted that he allowed Jazmine to use his apartment to cook crack

       cocaine on the date that she was murdered. He stated that he left his door

       unlocked for Jazmine and then he went to Craig’s apartment. He claimed he

       returned to his apartment a few hours later, retrieved the drugs that Jazmine left

       for him, and then he returned to Craig’s apartment.


[10]   Wade was charged with Jazmine’s murder on April 9, 2014. Wade’s jury trial

       commenced on April 20, 2015. At trial, Wade argued that his medical conditions

       Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016   Page 3 of 6
       rendered him physically incapable of murdering Jazmine and dragging the chest

       containing her body to the dumpster near his apartment. He also argued that it

       was more likely that his former girlfriend, Craig, murdered Jazmine.


[11]   The jury found Wade guilty as charged. The trial court ordered Wade to serve

       sixty-two years in the Department of Correction. Wade now appeals.


                                            Standard of Review

[12]   When the sufficiency of evidence is challenged, we neither reweigh the

       evidence nor judge the credibility of witnesses. Chappell v. State, 966 N.E.2d
124, 129 (Ind. Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005)), trans. denied. Rather, we recognize the exclusive province of the

       trier of fact to weigh any conflicting evidence, and we consider only the

       probative evidence supporting the conviction and the reasonable inferences to

       be drawn therefrom. Id. If substantial evidence of probative value exists from

       which a reasonable trier of fact could have drawn the conclusion that the

       defendant was guilty of the crime charged beyond a reasonable doubt, then the

       verdict will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind.

       Ct. App. 2008). Finally, a conviction may be based upon circumstantial

       evidence alone. Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans.

       denied.


                                         Discussion and Decision

[13]   Wade concedes that Jazmine was murdered inside his apartment but argues

       that the State failed to prove beyond a reasonable doubt that he committed the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016   Page 4 of 6
       murder. Specifically, Wade argues that the evidence presented at trial “merely

       tends to establish a suspicion of guilt,” which is insufficient to sustain a

       conviction. Appellant’s Br. at 10 (citing Baker v. State, 236 Ind. 55, 138 N.E.2d
641, 644 (1956). See also A.M. v. State, 981 N.E.2d 91, 94 (Ind. Ct. App. 2012)

       (stating that “it is generally not necessary that the evidence overcomes ‘every

       reasonable hypothesis of innocence.’ However, evidence that merely tends to

       establish suspicion of guilt, rather than proof of it, is insufficient to sustain a

       guilty verdict”) (internal citations omitted).


[14]   The State presented evidence that Wade allowed Jazmine to cook crack cocaine

       in his apartment in exchange for drugs as payment. Numerous phone calls were

       exchanged between Wade’s cell phone and Jazmine’s cell phone on March 22

       and the morning of March 23, 2014. The phone calls ceased within the time

       frame of Jazmine’s murder. Jazmine’s body was placed in Wade’s wooden

       chest and dragged to a nearby dumpster.


[15]   Bleach was used to clean blood staining Wade’s carpet, resulting in large areas

       of discoloration. Yet, when he spoke to the police, Wade claimed that when he

       allegedly returned to his apartment the morning Jazmine was murdered to pick

       up the drugs she left him, he did not notice the large stains on the carpet in his

       apartment.


[16]   Jazmine’s cousin testified that Jazmine carried money in her sock. When

       Jazmine’s body was discovered, her right sock and shoe were missing. The




       Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016   Page 5 of 6
       police did not find Jazmine’s cell phone, the crack cocaine she made in Wade’s

       apartment, money, or her identification on either her person or in her vehicle.

[17]   Wade’s sister became aware that the police were looking for information about

       Wade’s wooden chest and mentioned it to him. However, Wade waited several

       days before speaking to the police and admitting the chest was his. He also

       claimed that he was moving from his apartment, but after Jazmine was

       murdered, he did not return to the apartment despite the fact that he still had

       clothing and possessions there, including furniture.


[18]   Finally, Wade presented evidence of his medical conditions to the jury, which

       the jury weighed against evidence that he was able to walk significant distances,

       had no issues with performing tasks required for daily living, and that he used

       drugs including crack cocaine and hydrocodone. Craig also testified at trial as to

       where she and Wade were on March 22 and 23, as well as to the events that

       occurred on the day Jazmine was murdered. It was within the province of the

       jury to weigh Craig’s testimony, and we will not reweigh the evidence on appeal.


[19]   For all of these reasons, we conclude that the State presented sufficient evidence

       to prove that Wade murdered Jazmine Trammell.

[20]   Affirmed.


       Brown, J., concurs.

       Kirsch, J., dissents.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1505-CR-424 | February 18, 2016   Page 6 of 6